           Case 1:20-cv-00620-CM Document 7 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MATTHEW SANCHEZ; TIANNA S.
 SANCHEZ,

                                   Plaintiffs,                   20-CV-0620 (CM)
                       -against-                              ORDER OF DISMISSAL
 JUDGE MARTIN MILLER, et al.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated March 6, 2020, the Court directed Plaintiffs to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiffs have not filed an amended complaint. Accordingly, the complaint, filed in

forma pauperis (IFP) pursuant to 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   June 8, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
